983 So.2d 1262 (2008)
STATE ex rel. Michael WITHERS
v.
STATE of Louisiana.
No. 2008-KH-1165.
Supreme Court of Louisiana.
June 20, 2008.
In re Withers, Michael;Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. D, No. 5736-99; to the Court of Appeal, Third Circuit, No. KH 07-00899.
Granted for the sole purpose of transferring the application to the district court for enforcement of its order of September 21, 2007, in which it granted relator's request for a copy of the transcript from an evidentiary hearing held on December 29, 2005, if it has not done so already. The district court is directed to provide this Court with a copy of its ruling.